DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract mathematical algorithm for determining a number of bits to be punctured from codewords without significantly more. The claim(s) recite(s) a mathematical algorithm for determining a number of bits to be punctured/removed from a codeword. This judicial exception is not integrated into a practical application because it only recites the mathematical algorithm for determining a number of bits to be punctured/removed from a codeword. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recite a mathematical algorithm for determining a number of bits to be punctured/removed from a codeword.

Note: paragraph [0008] in the specification teaches that the group -wise interleaving is optimized for the transmission of signaling information; however, the claims do not recite any practical application for the transmission of signaling information.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112